Case 1:19-cv-00183-ACK-RLP Document 1 Filed 04/10/19 Page 1 of 20                        PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF HAWAII

 ANDREW TETER and JAMES GRELL              )
                                           )
                                           )
                                           )
 Plaintiffs,                               )
                                           ) Civil Action No. _______________
 v.                                        )
                                           )
 CLARE E. CONNORS, in her                  )
 Official Capacity as the Attorney General )
 of the State of Hawaii, and AL            )
 CUMMINGS, in his Official Capacity as the )
 State Sheriff Division Administrator,     )
                                           )
                                           )
 Defendants.                               )
 ____________________________________)

             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

        COME NOW the Plaintiffs, ANDREW TETER and JAMES GRELL, (“Plaintiffs”), by

 and through their undersigned counsel, and complain of the Defendants as follows:

                                           I.          PARTIES

        1.       Plaintiff James Grell is an adult male resident of the State of Hawaii and resides in

 Hawai’i County and is a citizen of the United States.

        2.       Plaintiff Andrew Teter is an adult male resident of the State of Hawaii and resides

 in Honolulu County and is a citizen of the United States.

        3.       Defendant Clare E. Connors is the Attorney General of the State of Hawaii. She is

 being sued in her official capacity. She is responsible for enforcing the State of Hawaii’s customs,

 policies, practices and laws related to the State of Hawaii’s ban on butterfly knives. Defendant

 Connor may be served at the Office of Attorney General located at 425 Queen St, Honolulu,

 Hawaii 96813.

                                                   1
Case 1:19-cv-00183-ACK-RLP Document 1 Filed 04/10/19 Page 2 of 20                         PageID #: 2



        4.      Defendant Al Cummings is sued in his official capacity as State Sheriff Division

 Administrator. Defendant Cummings is responsible for enforcing the State of Hawaii’s customs,

 policies, practices and laws related to the State of Hawaii’s ban on butterfly knives. Defendant

 Cummings may be served at the Department of Public Safety, Sheriff’s division, located at 1177

 Alakea Street, Room #418, Honolulu, Hawaii 96813.

                                II.      JURISDICTION AND VENUE

        5.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§

 1331, 1343, 2201, 2202 and 42 U.S.C. § 1983 and § 1988.

        6.      Venue lies in this Court pursuant to 28 U.S.C. § 1391.

                                  III.     STATEMENT OF FACTS

 a. The Second Amendment

        7.      The Second Amendment to the United States Constitution provides: “A well

 regulated Militia being necessary to the security of a free State, the right of the people to keep and

 bear Arms shall not be infringed.”

        8.      The Second Amendment guarantees individuals a fundamental right to keep and

 carry arms for self-defense and defense of others in the event of a violent confrontation. District

 of Columbia v. Heller, 554 U.S. 570 (2008); McDonald v. Chicago, 561 U.S. 742 (2010); Caetano

 v. Massachusetts, 577 U.S. 1027 (2016).

        9.      Arms are “‘weapons of offence, or armour of defence.’ 1 Dictionary of the English

 Language 107 (4th ed.)” They are anything that a man [or woman] wears for his defense, or takes

 into his hands, or uses in wrath to cast at or strike another.’ 1 A New and Complete Law Dictionary

 (1771).” District of Columbia v. Heller, 554 U.S. at 581.




                                                   2
Case 1:19-cv-00183-ACK-RLP Document 1 Filed 04/10/19 Page 3 of 20                        PageID #: 3



        10.     The Second Amendment extends, prima facie, to all instruments that constitute

 bearable arms, even those that were not in existence at the time of the founding. Heller, 554 U.S.

 at 582; Caetano, slip op. at 1 (per curiam).

        11.     Under the Second Amendment, Defendants retain the ability presumptively to

 regulate the manner of carrying arms and may prohibit certain arms in narrowly defined sensitive

 places, prohibit the carrying of arms that are not within the scope of Second Amendment’s

 protection such as unusually dangerous arms, and disqualify specific, particularly dangerous

 individuals from carrying arms. See Heller, 554 U.S. at 627.

        12.     Given the decision in Heller, Defendants may not completely ban the keeping and

 bearing of arms for self-defense that are not unusually dangerous, deny individuals the right to

 carry arms in non-sensitive places, deprive individuals of the right to keep or carry arms in an

 arbitrary and capricious manner, or impose regulations on the right to keep and carry arms that are

 inconsistent with the Second Amendment. See Caetano v. Massachusetts, 136 S. Ct. 1027 (2016);

 Heller v. District of Columbia, 801 F.3d 264 (D.C. Cir. 2015); Palmer v. District of Columbia, 59

 F.Supp.3d 173 (2014).

        13.     In a recent Fifth Circuit Court of Appeals case, the Fifth Circuit cited approvingly

 to Caetano for the proposition that stun guns are protected arms under the Second Amendment:

        In addressing whether stun guns are in common use, Justice Alito, joined by Justice
        Thomas, implied that the number of states that allow or bar a particular weapon is
        important:

                [T]he number of Tasers and stun guns is dwarfed by the number of firearms.
                This observation may be true, but it is beside the point.... The more relevant
                statistic is that [200,000] ... stun guns have been sold to private citizens,
                who it appears may lawfully possess them in 45 States.... While less popular
                than handguns, stun guns are widely owned and accepted as a legitimate
                means of self-defense across the country.




                                                  3
Case 1:19-cv-00183-ACK-RLP Document 1 Filed 04/10/19 Page 4 of 20                       PageID #: 4



        Caetano, 136 S.Ct. at 1032–33 (citations and quotation marks omitted). These two
        justices suggested that the 200,000 absolute number, plus that 45 states have
        “accepted [stun guns] as a legitimate means of self-defense,” was enough to
        determine that the stun gun is in common use.

 Hollis v. Lynch, 827 F.3d 436, 449 (5th Cir. 2016).

        14.       Many other jurisdictions have already found complete bans on the ownership of

 arms other than firearms are unconstitutional post-Heller.

        15.     Bans on electric arms have been struck across the nation. See People v. Yanna, 824

 N.W.2d 241, 243 (Mich. Ct. App. 2012) (striking down a Michigan statute criminalizing

 possession of electronic weapons), Second Amendment Society v. Porrino, No. 3:16-cv-04906-

 DEA (D.N.J. Nov. 16, 2016) Doc. No. 30 (consent decree where the Court found New Jersey’s

 complete ban on electric arms is unconstitutional), (“Pursuant to the holdings in Heller, McDonald

 and Caetano, N.J. Stat. Ann . § 2C:39- 3(h), to the extent this statute outright prohibits, under

 criminal penalty, individuals from possessing electronic arms, is declared unconstitutional in that

 it violates the Second Amendment to the United States Constitution and shall not be

 enforced”); See, Crystal Wright v. District of Columbia, No. 1:16-cv-01556-JEB (D.D.C. Sept. 26,

 2016) Doc. No. 18 (stipulating to a stay of a motion for preliminary injunction pending new

 legislation and agreeing not to enforce ban against plaintiffs); Ford v. City of New Orleans, No.

 2:16-cv16433-MVL-KWR (E.D. La. Dec. 14, 2016) Doc. Nos. 17, 19-20 (stipulating that the city

 will not enforce the ban against plaintiff and consenting to a stay of litigation pending enactment

 of legislation that decriminalized possession of stun guns); Hulbert v. Pantelides, No. 1:16-cv-

 04121-JFM (D. Md. March 3, 2017) Doc. No. 16 (letter from the City of Annapolis informing the

 court that the City Council passed an emergency ordinance eliminating all restrictions on

 ownership and possession of electronic weapons for personal defense); Ramirez v. Commonwealth




                                                 4
Case 1:19-cv-00183-ACK-RLP Document 1 Filed 04/10/19 Page 5 of 20                               PageID #: 5



 No. SJC-12340, 2018 Mass. LEXIS 237 (Apr. 17, 2018) (striking Mass. ban on stun guns). 1 See

 Avitabile v. Beach, 2019 U.S. Dist. LEXIS 47506, __ F. Supp. 3d __, 2019 WL 1302858, striking

 New York State’s ban on electric arms. See People v. Walker, 2019 Ill. LEXIS 329, 2019 WL

 1307950 striking Illinois’s ban on taser ownership and carry.

         16.     In Maloney v. Singas, 351 F. Supp. 3d 222 (S.D.N.Y. 2018), the United States

 District Court for the Southern District of New York struck the State of New York’s ban on

 nunchucks as a violation of the Second Amendment. It found nunchucks are protected by the

 Second Amendment because they are bearable arms that are typically used for lawful purposes. It

 then struck New York’s ban because the State did not have an important government interest in

 banning these protected arms.

         17.     Specifically, many jurisdictions have already ruled on whether knives are protected

 by the Second Amendment.

         18.     In upholding a criminal conviction for possession of a switchblade, the New

 Mexico Court of Appeals found that knives are protected by the Second Amendment and upheld

 that specific ban applying intermediate scrutiny. See State v. Murillo, 347 P.3d 284 (2015).

         19.     In City of Seattle v. Evans, 366 P.3d 906 (2015), the Washington Supreme Court

 evaluated the conviction for carrying a paring knife (a type of kitchen knife). The Court found

 that paring knives are not protected by the Second Amendment because paring knives are not

 designed to be used for self defense. “We hold that the right to bear arms protects instruments that

 are designed as weapons traditionally or commonly used by law-abiding citizens for the lawful



 1
   Since Caetano, electronic arms bans in Philadelphia, Pennsylvania; Tacoma, Washington and Westminster,
 Maryland were also rescinded. https://www.phillymag.com/news/2017/10/24/stun-guns-legal-philadelphia/ (last
 visited     4/6/2019);   http://www.carrollcountytimes.com/news/westminster/ph-cc-westminster-stun-gun-ban-
 discussion-20170523-story.html; http://www.thenewstribune.com/news/politics-government/article158619749.html
 (last visited 4/6/2019).

                                                      5
Case 1:19-cv-00183-ACK-RLP Document 1 Filed 04/10/19 Page 6 of 20                        PageID #: 6



 purpose of self-defense. In considering whether a weapon is an arm, we look to the historical

 origins and use of that weapon, noting that a weapon does not need to be designed for military use

 to be traditionally or commonly used for self-defense. We will also consider the weapon's purpose

 and intended function.” City of Seattle at 913. Then the Court went on to strongly suggest that

 knives designed for self-defense such as “bowie knives and swords”, having been commonly used

 for self-defense may be considered arms. See City of Seattle at 906.

        20.     In State v. Deciccio, 105 A.3d 165 (Conn. 2014), the Connecticut Supreme Court

 overturned the conviction for transport of a dirk knife and a baton as a violation of the litigants

 Second Amendment rights. In doing so the Court found that dirk knives and batons are protected

 by the Second Amendment because they are weapons with traditional military utility that are

 "typically possessed by law-abiding citizens for lawful purposes"; Id. at 625; and not "dangerous

 and unusual weapons." (Internal quotation marks omitted.) Id., 627. It then applied intermediate

 scrutiny and held the conviction unconstitutional.

        21.     The California Appeals Court has found that knives are protected by the Second

 Amendment. In People v. Mitchell, 209 Cal. App. 4th 1364 (2012), the court held “the dirk or

 dagger concealed carrying restriction does not entirely prohibit the carrying of a sharp instrument

 for self-defense; rather, it limits the manner of exercising that right by proscribing concealed

 carrying of a dirk or dagger unless the bearer uses a visible knife sheath or non-switchblade folding

 or pocketknife. Because the statute regulates but does not completely ban the carrying of a sharp

 instrument, we subject it to intermediate scrutiny.” Id. at 1374. Here, since Hawaii completely

 bans butterfly knives, Mitchell supports the position that Hawaii’s ban on butterfly knives is

 unconstitutional.




                                                  6
Case 1:19-cv-00183-ACK-RLP Document 1 Filed 04/10/19 Page 7 of 20                      PageID #: 7



        22.     In State v. Montalvo, 162 A.3d 270 (2017), the New Jersey Supreme Court

 overturned the conviction for possession of a machete. In doing so, the Court found that machete-

 type knives are protected by the Second Amendment and that a conviction for their possession in

 the home was unconstitutional.

        23.     In State v. Herrmann, 2015 WI App 97, the Wisconsin Court of Appeals overturned

 appellant’s the conviction for possession of a switchblade was unconstitutional. In doing so, the

 court found that switchblades are protected by the Second Amendment and that Wisconsin’s

 complete ban on their possession was unconstitutional.

        24.     In State v. Delgado, 692 P.2d 610 (1984), the Oregon Supreme Court found that

 Oregon’s ban on the possession of switchblades violated the Oregon Constitution’s right to arms.

        25.     Many other state courts have likewise concluded that the right to keep and bear

 arms found within their state constitutions extends beyond handguns. See State v Griffin, 2011 WL

 2083893, *7 n62, 2011 Del Super LEXIS 193, *26 n62 (Del Super Ct, May 16, 2011) (holding

 that the “right to keep and bear arms” under the Delaware Constitution extends to knives, and

 concluding that the Second Amendment right does the same); City of Akron v Rasdan, 663 NE2d

 947 (Ohio Ct. App., 1995) (concluding that the “right to keep and bear arms” under the Ohio

 Constitution extends to knives); State v Blocker, 630 P2d 824 (1981) (same as to billy clubs),

 citing State v Kessler, 614 P2d 94 (1980); also Barnett v State, 695 P2d 991 (Ct App, 1985) (same

 as to blackjacks).

        26.     Plaintiffs are bringing an as-applied and facial challenge to the applicable Hawaii

 laws which prevent them from owning butterfly knives.

        27.     Plaintiffs seek an injunction preventing enforcement of the applicable Hawaii laws

 as applied to themselves and for declaratory relief.



                                                  7
Case 1:19-cv-00183-ACK-RLP Document 1 Filed 04/10/19 Page 8 of 20                       PageID #: 8



        28.     Additionally, Plaintiffs seek an injunction preventing enforcement of the applicable

 Hawaii laws as to all other law-abiding citizens.

 b. Knives are Protected by the Second Amendment

        29.     In Heller, the Court ruled that the "Second Amendment extends prima facie, to all

 instruments that constitute bearable arms, even those that were not in existence at the time of

 founding." Heller, 128 S. Ct. at 2817. In order to strike down the ban on hand guns it ruled a

 complete ban on a protected arm cannot withstand any level of scrutiny. Id.

        30.     Thus, while “dangerous and unusual weapons” may likely be regulated, “the sorts

 of weapons protected [a]re those ‘in common use at this time.’” Id. at 627

    31. There are more knives owned in the United States for lawful purposes such as self-defense

 than there are handguns in the United States. Thus, knives are just as much in common use as

 handguns.

        32.     Knives are arms protected by the Second Amendment. See David B. Kopel, Clayton

 E. Cramer & Joseph Edward Olsen, Knives and the Second Amendment, 47 U. Mich. J.L. Reform

 167, 183 (Fall 2013).

        33.     In United States v. Henry, 688 F. 3d 637 (9th Cir. 2012), the Ninth Circuit held that

 machine guns are not protected by the Second Amendment because they are dangerous and

 unusual. “A modern machine gun can fire more than 1,000 rounds per minute, allowing a shooter

 to kill dozens of people within a matter of seconds. See George C. Wilson, Visible Violence, 12

 NAT’L J. 886, 887 (2003).” Short of bombs, missiles, and biochemical agents, we can conceive

 of few weapons that are more dangerous than machine guns. A machine gun is “unusual” because

 private possession of all new machine guns, as well as all existing machine guns that were not




                                                     8
Case 1:19-cv-00183-ACK-RLP Document 1 Filed 04/10/19 Page 9 of 20                                     PageID #: 9



 lawfully possessed before the enactment of§ 922(o), has been unlawful since 1986. Outside of a

 few government-related uses, machine guns largely exist on the black market.” Id. at 640.2

         34.      However, unlike machineguns which have been artificially limited in ownership by

 § 922(o), knives are arms in common use for lawful self-defense.

         35.      Butterfly knives are arms in common use for lawful self-defense.

         36.      Butterfly knives are a traditional martial arts weapon of the Filipino people.

         37.      It is commonly owned by Filipinos for purposes of lawful self-defense throughout

 the world.

         38.      According to the 2010 U.S. Census Filipinos account for 24.6. percent of the

 population       of     Hawaii       and      is     its       second     largest     ethnic      group.       See

 http://www.ohadatabook.com/HSDC2010-5_Filipino.pdf last visited (4/8/2019)

         39.      Unlike machine guns, knives and butterfly knives as a form of knife are statistically

 less dangerous than handguns.

         40.      Gunshots are generally more lethal than knife injuries.

         41.      Wilson & Sherman’s 1960 study of hospital admissions for abdominal wounds

 found that abdominal stabbing cases ended in death 3.1 percent of the time, while 9.8 percent of

 gunshot abdominal wounds were lethal. See Harwell Wilson & Roger Sherman, Civilian

 Penetrating Wounds to the Abdomen, 153 ANNALS OF SURGERY 639, 640 (1961). See

 Exhibit”1”.

         42.      An examination of 165 family and intimate assaults (FIA) in Atlanta, Georgia in

 1984 found similar results: firearms-associated FIAs were three times more likely to result in death

 than “FIAs involving knives or other cutting instruments.” See Linda E. Saltzman, James A. Mercy,


 2
  Plaintiffs expressly reserve the right to challenge the accuracy of the Ninth Circuit’s interpretation of Heller’s
 dangerous and unusual language at the appropriate time.

                                                            9
Case 1:19-cv-00183-ACK-RLP Document 1 Filed 04/10/19 Page 10 of 20                        PageID #: 10



  Patrick W. O’Carroll et al., Weapon Involvement and Injury Outcomes in Family and Intimate

  Assaults, 267 JAMA 3043 (1992). See Exhibit “2”.

         43.     Another study examined all New Mexico’s penetrating traumas (“firearm or

  stabbing injury”) “who presented to either the state Level-1 trauma center or the state medical

  examiner” from 1978 to 1993. This study found that while nonfatal injury rates were similar for

  firearms and stabbing (34.3 per 100,000 person-years for firearms, 35.1 per 100,000 person-years

  for stabbing), firearm fatality rates were much higher than for knives: 21.9 vs. 2.7 respectively. In

  other words, 39.0 percent of firearm penetrating traumas were fatal, compared to 7.1 percent of

  knife penetrating traumas; so firearm injuries were 5.5 times more likely to result in death than

  were knife injuries. But not all of the New Mexico penetrating traumas were criminal attacks; 44

  percent of the firearms deaths and 57 percent of the knife deaths were suicides. While 8 percent of

  the firearms deaths were accidents, so were 3 percent of the knife deaths. See 123 Cameron

  Crandall, Lenora Olson, Lynne Fullerton, et al., Guns and Knives in New Mexico: Patterns of

  Penetrating Trauma, 1978-1993, 4 ACAD. EMERGENCY MEDICINE 265 (1997). See Exhibit

  “3”. As for the remaining firearms deaths classified as “homicide,” about 7-13 percent of them

  were probably justifiable homicides by persons who were not law enforcement officers. GARY

  KLECK, POINT BLANK: GUNS AND VIOLENCE IN AMERICA 114 (1991). It is unknown

  whether a similar percent of the knife homicides was justifiable.

         44.     In 2017 (the most recent year for which data is available online) information

  collected by the FBI collected regarding types of weapons used in violent crime showed that

  firearms were used in 72.6 percent of the nation’s murders, 40.6 percent of robberies, and 26.3

  percent of aggravated assaults. See https://ucr.fbi.gov/crime-in-the-u.s/2017/crime-in-the-u.s.-

  2017/topic-pages/violent-crime (last visited 4/4/2019).



                                                   10
Case 1:19-cv-00183-ACK-RLP Document 1 Filed 04/10/19 Page 11 of 20                                      PageID #: 11



             45.      Knives and other edged weapons accounted for approximately 10.5% of murders,

  8.1% of robberies and 17.2% of aggravated assaults in 2017. See Id; See also

  https://ucr.fbi.gov/crime-in-the-u.s/2017/crime-in-the-u.s.-2017/tables/expanded-homicide-data-table-

  7.xls;           https://ucr.fbi.gov/crime-in-the-u.s/2017/crime-in-the-u.s.-2017/tables/robbery-table-3.xls:

  https://ucr.fbi.gov/crime-in-the-u.s/2017/crime-in-the-u.s.-2017/tables/aggravated-assault.xls.

             46.      Analgous to nunchucks, butterfly knives, “as used in the martial arts, are socially

  acceptable and lawful behavior, especially here in Hawaii where the oriental culture and heritage

  play a very important role in society.” See State v. Muliufi 643 P.2d 546, 548 (1982)

             47.      Today, butterfy knives “are widely used in the martial arts to build up dexterity,

  timing, mind and body coordination and aids in developing a larger sphere of consciousness around

  an individual”. Id. At 549.

             48.      Knives and butterfly knives as a form of knife are bearable arms.

             49.      Knives are a utensil, or a tool designed for cutting and/or piercing, consisting of a

  flat piece of hard material, usually steel or other metal (the blade), usually sharpened and attached

  to a handle.

             50.      Butterfly knives are a type of knife.

             51.      Butterfly knives are any “knife having a blade encased in a split handle that

  manually unfolds with hand or wrist action with the assistance of inertia, gravity or both”. 3




  3
      Image available at https://survivallife.com/all-about-butterfly-knives/ (last visited 4/4/2019)

                                                              11
Case 1:19-cv-00183-ACK-RLP Document 1 Filed 04/10/19 Page 12 of 20                           PageID #: 12




         52.        Butterfly knives are banned in Hawaii pursuant to state law. See H.R.S. §134-53.

         53.        The butterfly knife consists of two counter-rotating handles that open to expose a

  single blade. The blade is usually sharpened on one side and is made from steel.

         54.        Butterfly knives are the safest form of pocketknife because the blade is entirely

  enclosed when folded and when open it is impossible for the blade to accidentally to close on the

  user’s fingers.

         55.        Most states that ban types of knives do not include butterfly knives in their bans on

  possession, and thus allow their ownership. E.g. in New York, the balisong – another name for a

  butterfly knife -- has been determined not to be a prohibited knife, and therefore legal to own. See

  People v. Zuniga, 303 A.D.2d 773 (2nd Dept. 2003). See also State v. Strange, 785 P.2d 563

  (Alaska Ct. App. 1990) (citing Alaska Stat. 11.61.200(e)(1)(D) (1989)) finding that butterfly

  knives are not within that state's statutory prohibition on "switchblades" and "gravity knives."

         56.        In the past few years, knife laws have been loosening nation-wide.



                                                     12
Case 1:19-cv-00183-ACK-RLP Document 1 Filed 04/10/19 Page 13 of 20                           PageID #: 13



            57.     Twenty-one states have repealed or liberalized their knife laws since 2010, many

  of them with bipartisan support, including Colorado, Michigan and Illinois. See

  https://www.chicagotribune.com/news/nationworld/ct-knife-rights-activists-nra-20180915-story.html

  (last visited 4/4/2019).

            58.     Some of these repealed laws also repealed the ban on switchblade knives.

            59.     Some of those switchblade bans were interpreted to include criminalizing the

  possession of butterfly knives.

            60.     A number of courts have considered whether butterfly or balisong knives qualify

  as prohibited switchblade or gravity knives. See, e.g., Taylor v. United States, 848 F.2d 715 (6th

  Cir.1988); Precise Imports Corporation v. Kelly, 378 F.2d 1014 (2d Cir.1967), cert. denied, 389

  U.S. 973, 88 S. Ct. 472, 19 L. Ed. 2d 465 (1967); People v. Quattrone, 211 Cal. App. 3d 1389,

  260 Cal. Rptr. 44, 45 (1 Dist. 1989); People v. Dolson, 142 Misc. 2d 779, 538 N.Y.S.2d 393 (N.Y.

  Co. Ct. 1989); People v. Mott, 137 Misc. 2d 757, 522 N.Y.S.2d 429 (N.Y. Co. Ct. 1987).

            61.     Upon information and belief Plaintiff believes that the only other states that

  completely ban butterfly knives are Washington and New Mexico.

            62.     In New Mexico, possession of a butterfly knife is illegal, because the butterfly knife

  is a "switchblade" within the meaning of the statute making possession of switchblades unlawful

  See State of New Mexico v. Riddall, 112 N.M. 78, 811 P.2d 576 (N.M. App. 1991).

            63.     During this legislative term, Washington State’s “Spring Blade” Ban Repeal bill,

  SB 5782, was voted out of the House Civil Rights & Judiciary Committee 10-2 with a “do pass”

  recommendation. It is expected to be signed by the governor and if signed will repeal Washington

  State’s     ban     on     the   possession    of    switchblade     and    butterfly    knives.      See

  https://kniferights.org/legislative-update/washington-state-switchblade-ban-repeal-bill-introduced/

  (last visited 4/4/2019).
                                                      13
Case 1:19-cv-00183-ACK-RLP Document 1 Filed 04/10/19 Page 14 of 20                           PageID #: 14



         64.     Thus, butterfly knives are currently legal to possess in 47 states and if the

  Washington bill is signed, they will be legal to possess in 48 states.

         65.     Unlike machine guns, butterfly knives do not rise to the level of lethality that a

  machine gun would be capable of and are less dangerous than the handgun that was specifically

  held to be protected in Heller.

         66.     Thus, knives and butterfly knives as a type of knife are not dangerous and unusual

  weapons.

         67.     Butterfly knives as a form of knife are arms protected by the Second Amendment.

         68.     There is no government interest in banning butterfly knives in the home.

         69.     Plaintiffs’ expert Burton Richardson has conducted a study of a variety of blades in

  order to show the design of the butterfly knife makes them deploy slower than traditional knives.

  His study is listed below and upon information and belief Burton Richardson will be able to

  reproduce his findings for the Court.

         70.     Mr. Richardson’s study found that the butterfly knife opened significantly slower

  than other knives, with an averaged opening time of 1.35 second compared to a standard folding

  knife of 0.95 seconds. A switch blade, for instance, opened at the same speed as a standard pocket

  knife and faster than a butterfly knife.

         71.     Mr. Richardson’s declaration is attached as Exhibit “4”.

         72.     Plaintiffs via their expert can and will reproduce the results of the above via an

  official expert report or at trial in order to demonstrate the draw time for a butterfly knife is slower

  than for other folding knives.

         73.     Thus, they are not "designed for quick use in a knife fight." Nick R., 2009-NMSC-

  050, ¶ 2. See State v. Murillo, 347 P.3d 284, 289 (N.M. Ct. App. 2015).



                                                    14
Case 1:19-cv-00183-ACK-RLP Document 1 Filed 04/10/19 Page 15 of 20                        PageID #: 15



         74.     Butterfly knives are typically produced, designed and possessed for purposes of

  lawful self-defense. Thus, [they are not], "by design and use, almost exclusively the weapon of the

  thug and the delinquent." Id.

         75.     Thus, even assuming that this was an important governmental to ban switchblades.

  unlike the switchblade law evaluated by the Court in Murrillo, the State of Hawaii’s butterfly knife

  ban does not “protect the public from the surprise use of a dangerous weapon utilized in large part

  for unlawful activity”. See Id.

         76.     Murillo is also factually distinguishable because, unlike Plaintiffs, the defendant in

  Murillo did not wish to possess a switchblade “in his own home for his protection. Instead, he was

  convicted of possessing a switchblade after using it in a fight at a Wal-Mart”. Id. at 286.

  Accordingly, Murillo did not implicate the core Second Amendment right to keep and bear arms

  in one's own home for self-defense. See State v. Herrmann, 366 Wis. 2d at 324-325.

         77.     Plaintiffs challenge is further distinguishable because “the defendant in Murillo did

  not raise his Second Amendment challenge in the trial court and therefore deprived the State of

  the opportunity to make an evidentiary showing that the challenged statute withstood intermediate

  scrutiny. Id. at 286, 289 n.2. The Murillo court nevertheless chose to address the defendant's

  argument, reasoning that: "[o]ther cases have addressed the issue, and, rather than remanding this

  case to the district court, we can address Defendant's arguments based on case law." Id. at 289 n.2.

  Thus, although the Murillo court purported to apply intermediate scrutiny, it did not actually hold

  the government to its burden of proof, choosing instead to rely on unsupported statements from

  pre-Heller case law about the dangerousness of switchblades and their frequent use by criminals.”

  See State v. Herrmann, 366 Wis. 2d at 312, 326.

         78.     Butterfly knives were originally designed in the Philippines.



                                                  15
Case 1:19-cv-00183-ACK-RLP Document 1 Filed 04/10/19 Page 16 of 20                            PageID #: 16



           79.      Oral histories claim that the knives were first created in the Philippines in 800 CE.

  However, there is no documentation or archeological evidence to back this.

           80.      Regardless of the origin, the modern balisong was perfected in the Philippines,

  where it became much larger and were predominantly used as a weapon and not just a tool.

           81.      The opening techniques ("flipping") associated with the butterfly knife were also

  developed in the Philippines.

           82.      The handle design of the butterfly knife is so that the blade can be opened when

  needed one handed (such as when holding onto a tree while cutting a coconut) and to make for a

  stronger platform so that the knife’s blade does not fall out of place.

           83.      The butterfly knife is also a traditional martial arts weapon of the Filipino people.

           84.      The martial arts system kali uses butterfly knives as part of their system and is

  widely trained by persons throughout the United States and the world.

           85.      Butterfly knives are not dangerous and unusual and are lawfully owned and legal

  in a supermajority of States.

                 c. Plaintiff James Grell.

           86.      Plaintiff Grell desires to purchase a butterfly knife for self-defense and other lawful

  purposes in his home, business, whilst traveling between these locations and in all other locations.

           87.      Prior to living in Hawaii, Plaintiff Grell owned a prohibited butterfly knife.

           88.      He was forced to dispose of it prior moving to Hawaii due to Hawaii’s ban on the

  knife.

           89.      Plaintiff Grell is employed as an accountant on the Island of Hawaii.

           90.      Plaintiff Grell has never been convicted of a crime that would disqualify him from

  firearms ownership under either Hawaii or federal law.



                                                      16
Case 1:19-cv-00183-ACK-RLP Document 1 Filed 04/10/19 Page 17 of 20                         PageID #: 17



          91.    Plaintiff Grell has never been diagnosed with a mental disorder that would

  disqualify him from firearms ownership under Hawaii or federal law.

          92.    Plaintiff Grell does not take illegal drugs or abuse alcohol.

          93.    Plaintiff Grell desires to purchase a butterfly knife. However, Plaintiff fears

  prosecution for possessing it.

          94.    But for Hawaii law, Plaintiff Grell would acquire, possess, carry and where

  appropriate use a butterfly knife to protect himself, his home, his family and business.

         95.     Plaintiff Grell desires to purchase a butterfly knife for self-defense and other lawful

  purposes in his home, business, whilst traveling between these locations and in all other locations.

          d.     Plaintiff Andrew Teter

          96.    Plaintiff Andrew Teter wishes to own a butterfly and does not own one solely due

  to Hawaii’s ban on the device.

          97.    Plaintiff Teter is employed in the trade of buying and selling knives.

          98.    Plaintiff Teter wishes to purchase a butterfly knife for lawful self-defense and does

  not solely due to Hawaii law.

          99.    Plaintiff Teter has never been convicted of a crime that would disqualify him from

  firearms ownership under either Hawaii or federal law.

          100. Plaintiff Teter has never been diagnosed with a mental disorder that would

  disqualify him from firearms ownership under Hawaii or federal law.

          101. Plaintiff Teter desires to purchase a butterfly knife. However, Plaintiff fears

  prosecution for possessing it and has therefore refrained from purchasing one.

          102. But for Hawaii law, Plaintiff Teter would acquire, possess, carry and where

  appropriate use a butterfly knife to protect himself, his home, his family and business.



                                                   17
Case 1:19-cv-00183-ACK-RLP Document 1 Filed 04/10/19 Page 18 of 20                          PageID #: 18



                                  FIRST CAUSE OF ACTION
                        U.S. CONST., AMEND. II & VIIII, 42 U.S.C. § 1983
                                (AGAINST ALL DEFENDANTS)

          103.    Plaintiffs repeat and re-plead the preceding paragraphs, inclusive, and incorporates

  the same herein by reference.

          104.    Defendants prohibit Plaintiffs from acquiring, possessing, carrying and using a

  defensive arm in common use, i.e., butterfly knives. As such it violates Plaintiffs’ Second

  Amendment rights.

          105.    Defendants’ laws, customs, practices and policies generally banning the

  acquisition, possession, carrying and use of butterfly knives violates the Second Amendment to

  the United States Constitution, facially and as applied against the Plaintiffs in this action, damaging

  Plaintiffs in violation of 42 U.S.C. § 1983. Plaintiffs are therefore entitled to preliminary and

  permanent injunctive relief against such laws, customs, policies, and practices.

                                   SECOND CAUSE OF ACTION
                                   DECLARATORY JUDGMENT
                                  (AGAINST ALL DEFENDANTS)

          106.    Plaintiffs repeat and re-plead the preceding paragraphs, inclusive, and incorporate

  the same herein by reference.

          107.    The Declaratory Judgment Act provides: "In a case of actual controversy within its

  jurisdiction, any court of the United States may declare the rights and other legal relations of any

  interested party seeking such declaration, whether or not further relief is or could be sought." 28

  U.S.C. 2201(a).

          108.    Absent a declaratory judgment, there is a substantial likelihood that Plaintiffs will

  suffer irreparable injury in the future.




                                                    18
Case 1:19-cv-00183-ACK-RLP Document 1 Filed 04/10/19 Page 19 of 20                            PageID #: 19



          109.    There is an actual controversy between the parties of sufficient immediacy and

  reality to warrant issuance of a declaratory judgment.

          110.    This Court possesses an independent basis for jurisdiction over the parties.

          111.    A judgment declaring that the State of Hawaii’s ban on the ownership of butterfly

  knives violates the Second Amendment will serve a useful purpose in clarifying and settling the

  legal relations at issue and will terminate and afford relief from the uncertainty, insecurity, and

  controversy giving rise to the proceeding.

          112.    Defendants’ laws, customs, practices and policies generally banning the

  acquisition, possession, carrying and use of butterfly knives violates the Second Amendment to

  the United States Constitution, facially and as applied against the Plaintiffs in this action, damaging

  Plaintiffs in violation of 42 U.S.C. § 1983. Plaintiffs are therefore entitled to a declaration declaring

  such laws, customs, policies, and practices unconstitutional.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs request that judgment be entered in their favor and against

  Defendants as follows:

          1.      An order preliminarily and permanently enjoining Defendants, their officers,

  agents, servants, employees, and all persons in active concert or participation with them who

  receive actual notice of the injunction, from enforcing HI Rev Stat § 134-53 ban on the acquisition,

  possession, carrying or use of butterfly knives as applied to Plaintiffs and additionally against other

  similarly situated law abiding persons;

          2.      An order declaring that HI Rev Stat §134-53 unconstitutional and violative of the

  Second Amendment to the United States Constitution as applied to Plaintiffs and to all other law-

  abiding citizens;



                                                     19
Case 1:19-cv-00183-ACK-RLP Document 1 Filed 04/10/19 Page 20 of 20                     PageID #: 20



         3.     Costs of suit, including attorney fees and costs pursuant to 42 U.S.C. §1988;

         4.     Such other Declaratory relief consistent with the injunction as appropriate; and

         5.     Such other further relief as the Court deems just and appropriate.

  Dated: April 10, 2018.

                                              Respectfully submitted,

                                              JAMES GRELL AND ANDREW TETER

                                              /s/ Alan Beck
                                              Counsel for Plaintiff

                                              Alan Alexander Beck
                                              Law Office of Alan Beck
                                              2692 Harcourt Drive
                                              San Diego, CA 92123
                                              (619) 905-9105
                                              Hawaii Bar No. 9145
                                              Alan.alexander.beck@gmail.com

                                              Stephen D. Stamboulieh
                                              Stamboulieh Law, PLLC
                                              P.O. Box 4008
                                              Madison, MS 39130
                                              (601) 852-3440
                                              stephen@sdslaw.us
                                              MS Bar No. 102784
                                              *Pro Hac Paperwork Forthcoming




                                                 20
